Citation Nr: 1118674	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder rotator cuff tendonitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral pain syndrome.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to June 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The Veteran's current low back disorder is not shown to be the result of his military service or any incident therein.

2.  Right shoulder rotator cuff tendonitis is manifested by limitation of motion to, at most, 100 degrees of forward flexion with pain starting at 90 degrees, and 85 degrees of abduction, with objective evidence of pain, fatigue, and weakness.

3.  Manifestations of left knee patellofemoral pain syndrome include pain and limitation of motion to, at most, 105 degrees of forward flexion and 0 degrees of extension, with subjective complaints of pain on weight-bearing movement, stiffness, weakness, and lack of endurance.

4.  Manifestations of right knee patellofemoral pain syndrome include pain and limitation of motion to, at most, 120 degrees of forward flexion and -2 degrees of extension, with subjective complaints of pain on weight-bearing movement, stiffness, weakness, and lack of endurance.



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial evaluation of 20 percent, but no more, for a right shoulder rotator cuff tendonitis are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5024-5201 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5003 (2010).

4.  The criteria for an initial evaluation in excess of 10 percent for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's May 2007 and July 2008 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's May 2007 and July 2008 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected right shoulder and bilateral knee disabilities arise from his disagreement with the initial disability evaluations assigned to these conditions following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.  The Veteran contends that he was never informed of the legal criteria pertaining to evaluation of his right shoulder disability.  However, through the May 2009 statement of the case, the Veteran was informed of the evidence necessary to support his claim for increased evaluation for his right shoulder disability, including reference to the specific diagnostic codes applicable to this issue.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U. S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has provided the Veteran with VA examinations to determine the etiology of any low back disorder found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These medical examinations were based upon a complete review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements, and the VA examiners provided written rationales for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board considered the Veteran's contention contained in his October 2008 notice of disagreement that the July 2008 VA examiner did not properly measure the range of the motion of the spine.  Here, the relationship of the low back disorder to his military service is at issue and the accuracy of the range of the motion of the Veteran's lumbar spine would not change the objective and dispositive findings made during the VA examination.  Moreover, the Veteran was afforded another VA spine examination in April 2009.  Accordingly, there is no prejudice to the Veteran in not obtaining another VA examination and any inaccuracy in the range of motion of the spine shown during the July 2008 VA examination is harmless.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

VA has also provided the Veteran with multiple VA examinations to determine the current severity of his right shoulder rotator cuff tendonitis and bilateral knee patellofemoral pain syndrome.  38 C.F.R § 3.159(c)(4).  In this regard, the Veteran stated in his July 2009 substantive appeal that the VA examination for the bilateral knee disability was performed while he was sitting or lying down with no weight on his knees.  However, there is no requirement that the examination must be conducted on a weight bearing position.  The VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disabilities.  See Barr, 21 Vet. App. at 312.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's November 1985 entrance examination noted no abnormalities as the Veteran's lumbar spine or other musculoskeletal system.  The Veteran denied a history of recurrent back pain.  In a March 1987 service treatment report, the Veteran complained of low back pain for the previous two weeks.  The Veteran reported sharp pain in his back when lifting things or walking.  The assessment was paraspinal strain.  

A July 1988 service treatment report noted the Veteran's complaint of back pain for one month.  The Veteran stated that he had pain when he stood up or moved from side to side.  He also reported a history of back problem in Korea.  Service treatment reports dated in November 1988 noted the Veteran complaint of lower back pain.  The Veteran stated that the pain was localized to the side of the back and did not radiate to any other part of the body.  He denied a history of direct trauma.  The assessment was rule out right paravertebral strain.  Three weeks later, the Veteran reported chronic low back pain and requested medication for his back pain.  The assessment was muscular back pain.  Following five days, he reported that his low back pain lasted for one month without improvement.  The assessment was paravertebral spasms in the right lumber region.

A January 1989 service treatment report noted the Veteran's complaint of back pain for two days following a motor vehicle accident.  

In a June 1990 service treatment report, the Veteran stated that he hurt his back during helocasting.  He stated that he landed in the water flat on his back.  On physical examination, there was a bruise on his back and pain on palpation of the lower right side.  The pain was located in the upper back and lower right side of the back.

In a November 1995 service treatment report, the Veteran complained of pain in the right side of the torso.  He stated that he had trauma to the back for 10 years.  The assessment was pinched nerve.  He also stated that he had no problem with back after drinking water and he had pain when he was dehydrated.  The assessment was urinary tract infection.  A consultation report stated that the Veteran had low back pain for 6 years.  He described sharp, stabbing pain, lasting about 5 to 20 seconds.  He stated that the pain decreased with drinking a lot of water.  The diagnosis was chronic right low back pain and flank pain with unknown etiology.

On his March 2007 separation examination, the Veteran denied recurrent back pain or any back problem.

On an August 2007 VA general medical examination, the Veteran denied any muscle symptoms or flare-ups of muscle disease on review of medical history.  He reported joint symptoms of pain, stiffness, and limited motion affecting his right shoulder and both knees, but denied any flare-ups of spinal disease, or other spine and disc disease symptoms.  The VA examiner stated that there were no abnormalities of spinal muscle, such as guarding, spasm, tenderness, evidence of spinal ankylosis, or fracture of one or more vertebral body.  Leg raise test was negative.  

The Veteran was afforded a VA spine examination in July 2008.  The VA examiner stated that the claims file was reviewed.  The Veteran reported that the onset of his spine condition was in 1987.  The examiner noted that the Veteran was seen at sick call for low back strain in service for multiple times, but did not mention any back trouble during the August 2007 VA general medical examination.  The Veteran reported episodic stiffness with prolonged standing or lifting.  He denied a history of hospitalization or surgery, trauma to the spine, or neoplasm.  On physical examination of the thoracic sacrospinalis, no spasm, atrophy, guarding, pain with motion, tenderness, or weakness was shown.  The examiner found that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Following a diagnostic imaging study, the impression was a minimal levoscoliosis, which could be as a result of muscular spasm or positioning.  Otherwise, the lumbar vertebrae had normal alignment with preservation.  The diagnosis was status post acute back strain.  The VA examiner opined that "it is less likely as not any current low back disability is related to treatment noted in service, and is more likely due to some other cause unrelated to service."  In support of this opinion, the examiner offered the following rationale:

[The Veteran's] episodic back discomfort is more likely due to his job and obesity.  The back strain in the service was muscle in nature without direct trama (sic).  There is no documentation since 1995 to present of problems and not mentioned on the Gen[eral] Med[ical] Exam[ination] in [20]07.

A January 2009 VA treatment report stated that the Veteran was seen for routine visit.  He reported pain in the back, knees, and shoulders.  He denied experiencing a change in activities because of pain within the past 12 months.

The Veteran underwent a VA spine examination in April 2009.  The VA examiner stated that the claims file was reviewed.  The Veteran reported that the onset of his low back condition was around 1990 or 1991.  The examiner noted that the Veteran was treated for muscular paraspinal strain in March 1987 while in service, and was seen for the same complaints four months later, in July 1988.  Following four months, in November 1988, the Veteran had muscular back pain and spasms of the right lower region.  Following 20 months, low back strain was diagnosed after landing hard in water, although the Veteran reported to the examiner that he hurt his back falling down a hill with a radio on his back.  In 1995, chronic low back pain was diagnosed with a history per the Veteran of ongoing problems for six years.  There were no treatment relating to low back problem since 1995, and the Veteran denied problem of low back pain at his separation examination in March 2007; specifically, he answered in the negative to the question of any recurrent back pain, or any back problem.  The Veteran reported that he lost one week of duty at the time of his back injury in service and was on light duty for one week, but otherwise there was no further loss of time from duty due to his back.  

At the VA examination in April 2009, the Veteran also stated that he lost no time from work in the past 12 months due to his back.  He was currently taking medication for treatment.  He denied a history of hospitalization or surgery, trauma to the joints, or neoplasm.  He reported stiffness, but denied fatigue, decreased motion, weakness, spasms, pain, flare-ups of spinal condition, or incapacitating episodes of spine disease.  On physical examination, no spasm, atrophy, guarding, pain with motion, tenderness, or weakness was shown.  Following a range of diagnostic tests, the diagnosis was minimal levoscoliosis of the lumbosacral spine.  Based on consideration of the Veteran's military service, service treatment records, VA medical records, medical history, physical examination, the Veteran's statements, and medical experience, the VA examiner opined that "any current lumbar spine disability is less likely as not, less than 50/50 probability, caused by or a result of ongoing treatment shown in military service."  In reaching this conclusion, the examiner stated that the Veteran's subjective complaints were not supported by the objective physical examination but contradicted by inconsistent statements by the Veteran.  Specifically, the Veteran denied back problem on his service separation examination, lost no time from work due to his low back condition in the past 12 month period per the Veteran, did not mention any back problem at the August 2007 VA general medical examination, admitted that he had no treatment for back since 1995, and reported in a January 2009 VA treatment report that he experienced no change in activities because of pain during the past 12 months.

In his October 2008 notice of disagreement and July 2009 substantive appeal, the Veteran stated that his low back condition was not acute, but it was a chronic condition that began on active duty.  He contends that multiple entries in his service treatment records regarding low back pain show that he continued to have back pain for over 20 years.  As for his current occupational condition, he stated that he worked in steel beam assembly, bolting beams together.  He described that he was provided with a soft cushioned surface to stand on, had power lifting equipment to move the beams into position, and used hydraulic wenches and sockets to assemble the beams.

In a September 2009 VA treatment report, the Veteran complained of low back pain, which he rated at a 6 on a scale of 1 to 10.

After reviewing the evidence of record, the Board finds that the Veteran's current low back disorder is not shown to be related to military service.  There is a current diagnosis of minimal levoscoliosis of the lumbosacral spine status post acute back strain.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran's service treatment records show his complaint of low back pain and ongoing treatment until 1995 for his back pain.  The Board considered the Veteran's statements regarding continuity of low back symptomatology since military service.  The Veteran's contentions regarding his inservice back injury and continuing low back pain, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, his statements regarding the onset of his current low back disorder are not consistent throughout the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  On the July 2008 VA examination, the Veteran reported the onset of his back condition was in 1987 while on the April 2009 July 2007 VA examination, he indicated that his back began in 1990 or 1991.  Significantly, while the Veteran claims that his low back pain began in service and continued ever since service, on the his March 2007 service separation examination, the Veteran specifically denied recurrent back pain or any back problem.  Also, during the August 2007 VA general medical examination, he failed to mention his low back condition while reporting other joint symptoms associated with his shoulder and knees.  He denied any flare-ups of spinal disease or other spine or disc disease symptoms.  The Board therefore finds the Veteran's statements as to the onset of and continuity of symptomatology of the current low back disorder not credible.  Moreover, there is no documentation of any back problem since 1995 until he filed his present claim of service connection for a low back disorder in June 2008.  This period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Furthermore, the competent evidence of record does not relate the Veteran's current low back disorder to his military service or the ongoing treatment for low back pain in service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  To extent that the Veteran contends that his current low back disorder was caused by military service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a low back disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique instances lay testimony may be competent evidence to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316-17.  However, in this case, the Board finds that the question of whether the Veteran's inservice treatment for back is related to his current low back disorder does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his low back disorder was the result of his military service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a low back disorder.  Id.

Ultimately, the medical opinions of record as to whether the Veteran's current low back disorder is related to his active service are all negative to his claim.  The July 2008 VA examiner rendered a diagnosis of minimal levoscoliosis, which could be as a result of muscular spasm or positioning, and opined that it was not related to the Veteran's military service.  Although the examiner considered the Veteran's inservice treatment for the Veteran's back condition, the examiner concluded that the back strain in service was muscle in nature without direct trauma.  After considering the Veteran's reported history and medical records, and conducting a physical examination and tests, the examiner concluded Veteran's current low back disorder was more likely due to some other cause unrelated to service.  The April 2009 VA examiner reached the same conclusion.  The examiner stated that based on consideration of the Veteran's military service, service treatment records, VA medical records, medical history, physical examination, the Veteran's statements, and medical experience, "any current lumbar spine disability is less likely as not, less than 50/50 probability, caused by or a result of ongoing treatment shown in military service."  The examiner also stated that the Veteran's subjective complaints were not supported by the objective physical examination but were contradicted by inconsistent statements by the Veteran.  Both examiners offered rationales that were based on a complete review of the Veteran's claims file and consistent with the other evidence of record.

Upon review and consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

A. Left and Right Knee Patellofemoral Pain Syndrome 

Service connection for the Veteran's left and right knee patellofemoral pain syndrome was granted by an August 2007 rating decision and a 10 percent evaluation was assigned for each knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024, effective from July 1, 2007.  The Veteran filed a timely notice of disagreement in June 2008 with respect to the initial evaluations assigned for his service-connected bilateral knee disability and perfected the appeal in July 2009.  

The RO initially evaluated the Veteran's bilateral knee disability under Diagnostic Code 5099-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5099 is used to identify musculoskeletal disorders that are not specifically listed in the Rating Schedule, but are rated by analogy to similar disabilities under the Rating Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Diagnostic Code 5024 pertains to tenosynovitis.  38 C.F.R. § 4.71a.  This diagnostic code provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  Id.

Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by x-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a 10 percent disability rating will be assigned for limitation of flexion of the knee to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  Id.  Under Diagnostic Code 5261, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  Id.  Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

In August 2007, the Veteran underwent a VA general medical examination.  With respect to his bilateral knee disorder, the Veteran related that he began to have bilateral knee pain after road marches and running for fitness training, with no history of specific injury.  He reported bilateral knee pain with running or other overuse since military service and recently with squatting or other knee movements.  He denied any unexplained flare-ups of knee pain.  On a scale of 1 to 10, he rated pain at a 6 on the best days and at a 10 on the worst days.  

On physical examination, pain was noted in both knees with deep squat and patellar movement, bilaterally.  Patellar grind test was positive in both knees, with the left knee more than the right.  The Veteran stated that climbing stairs was painful and squatting put a lot of pressure and pain behind the knee caps.  On four repeated testing, range of motion of the right knee revealed flexion to 129, 126, 127, and 128 degrees; and extension to -2 degrees on each movement.  Strength of 4 out of 5 was shown on each movement.  The Veteran reported pain behind knee cap during movements and with resistance.  On four repeated testing, range of motion of the left knee revealed flexion to 114, 105, 109, and 106 degrees; and extension to 0 degrees on each movement.  Strength of 4 out of 5 was shown on each movement.  The Veteran was in a much pain with resistance testing on the left knee.  He reported pain behind the knee cap.  In an addendum, the VA examiner noted that there was additional limitation of motion with repetition of the left knee flexion from 114 to 106 degrees due to pain, but otherwise there was no additional limitation of motion.  X-ray of the knees revealed probable minimal narrowing of medial right knee joint space and unremarkable left knee except for minimal hypertrophic changes.  The diagnosis was patellofemoral pain syndrome of the bilateral knees.  The examiner found that the Veteran's bilateral knee condition had no significant effects on usual occupation.  The examiner also found that there were severe effects on exercise and sports; moderate effects on recreation; mild effects on chores, shopping, traveling, and driving; and no effects on feeding, bathing, dressing, toileting, or grooming, due to his bilateral knee condition.

The Veteran underwent a VA joint examination in April 2009.  The VA examiner stated that the claims file was reviewed.  The Veteran related that his knees began to hurt in 2002 with constant pain under his patellae and distal to his patella, but proximal to the tibial tubercle.  He stated that he lost no time from his job due to either knee in the past 12 months.  The Veteran reported that the pain increased with walking, going up and down stairs, standing over 15 minutes, bending at the knees, and lifting.  He stated that he could stand for 30 minutes.  He described the pain was sharp with no radiation and rated it at a 8 at worst, a 0 at best, and a 6 now, on a scale of 0 to 10.  The pain was intermittent depending on the level of his activity, lasted until he stopped movement, but with no flare-ups.  Treatment included rest; not moving; applying heat, ice, or icey hot topical cream; or taking Ibuprofen.  The Veteran's response to treatment was good, with no side effects.  He denied a history of hospitalization or surgery, trauma to the joints, or neoplasm.  The Veteran reported that he was right-handed.  He reported pain, stiffness, weakness, lack of endurance, and that the disorder affected the motion of the joints.  He denied deformity, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  The Veteran stated that he was able to stand for 15 to 30 minutes and able to walk a quarter mile.  He was using no assistive device.  

On physical examination, the Veteran's gait was normal, with no evidence of abnormal weight bearing.  Pain was shown with the anterior and posterior drawer test but no laxity was felt.  There was subpatellar tenderness.  No bumps consistent with Osgood -Schlatter's disease, crepitation, mass behind knee, clicks or snaps, grinding, instability, abnormal tendons or bursae, or other knee abnormalities were found.  Range of motion of the left knee revealed flexion to 120 degrees and extension to 0 degrees, with no objective evidence of pain with active motion.  Range of motion of the right knee revealed flexion to 105 degrees and extension to 0 degrees, with no objective evidence of pain with active motion.  The examiner stated that there were no additional limitations after three repetitions of range of motion, bilaterally.  There was no joint ankylosis.  X-ray of the knees revealed no evidence of recent fracture or dislocation, significant bony hypertrophic changes, or evidence of significant narrowing of femorotibia joint spaces, bilaterally.  

The Veteran reported his usual occupation as a laborer and that he was currently employed full time for the previous 1 to 2 years.  No time was lost from work during the last 12 month period.  The diagnosis was patellofemoral syndrome of the left and right knees.  The examiner noted that there were significant effects on usual occupation due to the Veteran's bilateral knee disability because of pain and problems with lifting and carrying.  The examiner stated there were no effects on traveling, feeding, bathing, dressing, toileting, and grooming; mild effects on chores, shopping, recreation, and driving; and moderate effects on exercise, due to the Veteran's bilateral knee disability.  The knee condition also prevented the Veteran from playing sports.  

In his July 2009 substantive appeal, the Veteran reported that pain began in both knees with weight bearing.  He also reported difficulty when climbing stairs or any activity requiring crouching or lifting of the knee joints.

In a September 2009 VA treatment report, the Veteran complained of bilateral knee pain, greater on the left than on the right.  He rated the pain at a 6 on a scale of 1 to 10.  He described mostly constant and sharp pain in the left knee with movement.  On physical examination, both knees had full painless range of motion, with no crepitus or effusion.  The treating physician noted that the ligaments were stable and reported a normal knee examination, with no edema.  

Throughout the entire period on appeal, the Veteran's bilateral knee disability has been assigned an initial evaluation of 10 percent for each knee.  In order to obtain an evaluation in excess of 10 percent pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.  On August 2007 VA examination, the Veteran was able to flex left knee to 114, 105, 109, and 106 degrees, and during the August 2007 VA examination, he was able to flex his right knee to 105 degrees.  In September 2009, the Veteran's left knee showed a full range of flexion.  Id.  On August 2007 VA examination, the Veteran was able to flex his right knee to 129, 126, 127, and 128 degrees, and during the August 2007 VA examination, he was able to flex his right knee to 120 degrees.  In September 2009, the Veteran's right knee showed a full range of flexion.  In sum, the Veteran's bilateral knee disability is manifested by limitation in motion consisting of flexion to no less than 100 degrees for either knee.  The findings as to the limitation of bilateral knee flexion results in a noncompensable evaluation throughout the pendency of this appeal.  Id.  Consequently, the Board finds that an evaluation in excess of 10 percent for the Veteran's left or right knee disability is not warranted based on limitation of knee flexion.

Additionally, the Board considered an increased evaluation is warranted based on limitation of extension.  The evidence of record shows full extension of the right knee throughout the entire appeal period and no less than 5 degrees of left knee extension.  Consequently, the Veteran has not shown to have limitation of extension to warrant a compensable evaluation.  Accordingly, an initial evaluation in excess of 10 percent is not warranted based on limitation of knee extension for the Veteran's bilateral knee patellofemoral pain syndrome.  

However, according to Diagnostic Code 5003, as the limitation of motion of each knee joint is noncompensable under Diagnostic Code 5260 and Diagnostic Code 5261, and was shown by painful motion, a rating of 10 percent is for application of each knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent evaluations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran consistently reported knee pain on weight bearing activities, such as running, going up and down stairs, crouching, or bending or lifting of the knee joints.  The Veteran also reported that he could not stand or walk for an extended period of time.  Although the medical evidence shows pain in both knees with active or repetitive motion, repetitive use caused no additional limitation of motion in both knees that would warrant an evaluation in excess of 10 percent.  In addition, the objective medical evidence of record demonstrates that there was no incoordination, locking, clicking or snapping, effusion, flare-ups, instability, or other tendons or bursae abnormality.  On repetitive use, additional limitation of flexion was shown in the left and right knee during the August 2007 VA examination; however, each knee had limited flexion to no less than 100 degrees in each knee.  This degree of limitation based on painful motion is already contemplated in the current 10 percent rating.  38 C.F.R. § 5003.  As such, the Board finds that there is no additional functional loss not contemplated in the 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased evaluation on this basis is not warranted.

Consideration has also been given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The medical evidence reveals that there was no instability of the Veteran's left or right knee joint on examination.  The evidence indicates that the ligaments were stable and there was no subluxation of the knees.  38 C.F.R. § 4.71A, Diagnostic Code 5257 (2010).  Moreover, the Veteran denied giving way, instability, episodes of dislocation or subluxation, or locking episodes on the August 2009 VA examination.  Further, there is no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; right knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71A, Diagnostic Codes 5256, 5258, 5262 (2010).  Finally, evaluations greater than 10 percent are not available under the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2010).

B. Right Shoulder Rotator Cuff Tendonitis

Service connection for right shoulder rotator cuff tendonitis was granted by an August 2007 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024, effective from July 1, 2007.  In June 2008, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected right shoulder disability and perfected his appeal in July 2009.

The RO initially rated the Veteran's service-connected right shoulder disability under the Diagnostic Code 5024.  See 38 C.F.R. § 4.71a.  As discussed earlier, Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003, and in this case, Diagnostic Code 5201 for limitation of motion of the shoulder and arm.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of motion at shoulder level for the major extremity.  When there is limitation of motion midway between the side and shoulder level, between 45 and 90 degrees, a 30 percent rating is again warranted for limitation of motion of the major extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  As the medical evidence reveals that the Veteran is right-handed, the right shoulder is considered to be the major extremity.  See 38 C.F.R. § 4.69 (2010).  The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  

In August 2007, the Veteran underwent a VA general medical examination.  The VA examiner stated that the claims file was reviewed.  The Veteran gave a history of constant pain in the right shoulder after an inservice injury while playing football.  The Veteran reported that he was right-handed.  He reported increased stiffness and pain with overuse or overhead work but denied any unexplained flare-ups.  He also reported that the stiffness increased in frequency over the years and work tolerance had decreased.  He was taking Motrin about once a week.  On a scale of 1 to 10, he rated pain at a 5 on the best days and at a 9 on the worse days.

On physical examination, the Veteran's right shoulder was tender on the superior glenoid rim.  Shoulder pain was noted with pushing out and pulling in.  The Veteran reported pain with reaching over head and pulling things toward body more than pushing away.  On four repeated testing, the range of motion of the right shoulder revealed flexion to 176, 174, 170, and 168 degrees; extension to 68, 69, 69, and 70 degrees; abduction to 115, 95, 98, and 96 degrees; internal rotation to 55, 56, 57, and 55 degrees; and external rotation to 73, 70, 68, and 67 degrees.  The Veteran reported pain at 90 degrees of flexion and 110 degrees of abduction, but was able to work through pain.  Full strength was shown on each of the range of motion maneuvers.  In an addendum, the VA examiner noted that there was additional limitation of motion with repetition of the right shoulder flexion from 176 to 168 degrees and with abduction from 115 to 96 degrees, both due to pain.  X-ray of the right shoulder was unremarkable.  The diagnosis was rotator cuff tendinitis of the right shoulder.  The examiner found that the Veteran's service-connected right shoulder disorder had no significant effects on usual occupation.  To that effect, the Veteran reported that he was currently employed full time in painting and sand blasting, and lost less than one week from work during the previous 12 month period due to appointments only.  The examiner also found that there were severe effects on sports; moderate effects on exercise and recreation; mild effects on chores and driving; and no effects on shopping, traveling, feeding, bathing, dressing, toileting, or grooming, due to the Veteran's right shoulder condition.

The Veteran underwent a VA joint examination in April 2009.  The VA examiner stated that the claims file was reviewed.  The Veteran relayed a history of injuring his right shoulder in 1988 while playing football during physical training.  The pain was located anteriorly, over the acromioclavicular joint on top of the right shoulder.  The pain increased with moving his right shoulder, overhead work, or pushing to side, and pushing or pulling bothered it.  He described the pain as a constant ache; sharp with overhead work, pushing, or pulling; and with no radiation.  On a scale of 0 to 10, the Veteran rated it at 9 at worst, 4 at best, and 5 at the time of the examination.  The pain was constant, but with no flare-ups.  Current treatment included limitation of activity; taking medication; applying ice, hot showers, or icey hot topical cream; resting; or not moving the right shoulder; and his response to treatment was good, with no side effects.  He denied a history of hospitalization or surgery, trauma to the joints, or neoplasm.  The Veteran stated that he was right-handed.  He reported giving way, pain, stiffness, weakness, fatigability, lack of endurance, and limitation of motion of the right shoulder.  He denied deformity, instability, incoordination, decreased speed of his right shoulder motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of the right shoulder.  

On physical examination, range of motion of the right shoulder revealed flexion to 100 degrees, abduction to 85 degrees, internal rotation to 60 degrees and external rotation to 45 degrees.  The examiner stated that there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  Drop arm test showed weakness on the right shoulder supraspinatus.  The Veteran stated that his right shoulder affected his occupation one week per month as he was limited in performing overhead work or pushing/pulling, at which time he had to trade tasks with someone else to different duties.  The diagnosis was right shoulder rotator cuff tendonitis.  The examiner noted that there were significant effects on usual occupation due the Veteran's right shoulder disability due to decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength on the upper extremity, and pain.  The examiner stated there were no effects on chores, shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving; and mild effects on recreation, due to the Veteran's right shoulder disability.  It also prevented the Veteran from playing sports.  The Veteran reported that he could not lift weights.  

In his July 2009 substantive appeal, the Veteran claimed that he could not lift his arm above the level of his shoulder without pain.  He stated that he was careful not to lift his arm above the level of his shoulder on a daily basis or his shoulder pain worsens for several days. 

Resolving any doubt in the Veteran's favor, the Board finds that a 20 percent evaluation is warranted under Diagnostic Code 5201.  Initially, the VA examinations of record show that the Veteran's right arm is his dominant upper extremity for rating purposes.  The medical evidence of record shows that the range of motion of the Veteran's right shoulder, at most, consisted of 100 degrees of forward flexion, with pain starting at 90 degrees, and 85 degrees of abduction.  Further, in his July 2009 substantive appeal, the Veteran claimed that he could not lift his arm above the level of his shoulder without pain.  He stated that he was careful not to lift his arm above the level of his shoulder on a daily basis or his shoulder pain worsens for several days.  The Board finds that the Veteran's statements as to the limitation of the motion of his shoulder competent evidence of observable symptoms, and also finds such statements credible in that regard.  Lay assertions may serve to support a claim by supporting the presence of symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As such, the Veteran's right shoulder rotator cuff tendonitis is shown to be productive of a disability picture with the movement of the Veteran's major arm being approximately limited at the shoulder level.  On this record, the Veteran was not shown to have pain free movement of the right arm that was possible fully to the shoulder level.  Moreover, the record reflects that the Veteran avoided overhead work and the VA examiner found that the Veteran's right shoulder disability had significant effects on usual occupational activities due to pain and problems with lifting, carrying, difficulty reaching, weakness or fatigue, and decreased mobility and strength on the upper extremity.  As such, the Board concludes that a 20 percent evaluation is appropriate as it accounts for the Veteran's documented pain, fatigue, and weakness.  

There is no showing of an actual loss of motion or a degree of functional limitation due to pain that would equate with restriction of the right arm movement midway between his side and his shoulder level.  Accordingly, the Board finds an initial evaluation of 20 percent, but not higher, is warranted for the Veteran's right shoulder rotator cuff tendonitis under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 20 percent evaluation takes into consideration and incorporates the functional loss due to pain, including fatigue and weakness, and amounts of limitation of motion at a point midway between the side and shoulder level, between 45 and 90 degrees.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

The Board has considered whether a higher rating is warranted for the right shoulder disability under other rating codes.  Diagnostic Code 5200 is not applicable in this case as there is no evidence of ankylosis of the Veteran's right shoulder, thus rendering Diagnostic Code 5200 inapplicable.  As the maximum evaluation available under Diagnostic Code 5202 is 20 percent, discussion of this diagnostic code is no benefit to the Veteran.  Moreover, the evidence of record does not show recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  Thus, an evaluation in excess of 20 percent is not warranted under Diagnostic Code 5202.


C. Additional Considerations

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right shoulder and bilateral knee disabilities, the evidence shows no distinct periods of time since the initial grant of service connection, during which the Veteran's service-connected right shoulder and bilateral knee disabilities varied to such an extent that evaluations greater than or less than those assigned would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings for left or right knee patellofemoral pain syndrome inadequate.  The Veteran's bilateral knee disability is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  Manifestations of left knee patellofemoral pain syndrome include pain and limitation of motion to, at most, 105 degrees of forward flexion and 0 degrees of extension, with subjective complaints of pain on weight-bearing movement, stiffness, weakness, and lack of endurance.  Manifestations of right knee patellofemoral pain syndrome include pain and limitation of motion to, at most, 120 degrees of flexion and -2 degrees of extension, with subjective complaints of pain on weight-bearing movement, stiffness, weakness, and lack of endurance.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings assigned for his service-connected left and right knee patellofemoral pain syndrome.  Ratings in excess of those currently assigned are provided for certain manifestations of the service-connected knee disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently assigned disability ratings more than reasonably describe the Veteran's service-connected bilateral knee disability level and symptomatology and, therefore, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5003; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Additionally, the Board finds that the Veteran's disability picture for his service-connected right shoulder disability is not so unusual or exceptional in nature as to render the current evaluation inadequate.  The Veteran's right shoulder rotator cuff tendonitis is evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's right shoulder rotator cuff tendonitis is manifested by limitation of motion to, at most, 100 degrees of forward flexion with pain starting at 90 degrees, and 85 degrees of abduction, with objective evidence of pain, fatigue, and weakness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his right shoulder disability.  Disability ratings are provided for certain manifestations of shoulder disability, but the medical evidence reflects that those manifestations are not present in this case.  Accordingly, the 20 percent schedular evaluation assigned herein for the Veteran's service-connected right shoulder disorder is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5024-5201.

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for initial evaluations in excess of 10 percent for his service-connected right knee and left knee, as well as the initial evaluation of 20 percent assigned herein for his service-connected right shoulder disorder, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a low back disorder is denied.

An initial evaluation of 20 percent, but no greater, for right shoulder rotator cuff tendonitis is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An initial evaluation in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

An initial evaluation in excess of 10 percent for right knee patellofemoral pain syndrome is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


